Execution Copy Exhibit 10.17 [***] Certain information in this document has been omitted and filed separately with the Securities and Exchange Commission. Confidential treatment has been requested with respect to the omitted portions. January 12, 2017 Novan, Inc (as Licensor) and Sato Pharmaceutical Co., Ltd (as Licensee) LICENSE AGREEMENT CONTENTS Clause Page 1. Definitions 1 2. Grant of License; Right of First Negotiation 10 3. Diligence 14 4. DEVELOPMENT and COMMERCIALIZATION OF LICENSED PRODUCT 15 5. Manufacturing & Supply 17 6. Exchange of Scientific Information 18 7. Inventions; Access to Improvements; Patents 19 8. Trademarks 25 9. Serious Adverse Event Reporting 27 Representations and Warranties 28 Confidentiality ObligationS of Sato 31 Confidentiality ObligationS of Novan 32 Press Releases 33 Payment 34 Royalty Payment; Audits 35 Indemnification 37 Limitation of Liability; Exclusion of Damages; Disclaimer 40 Term 40 Early Termination 41 Obligations upon Early Termination 42 Force Majeure 43 General Provisions 44 Governing Law 46 Dispute Resolution; Jurisdiction 46 ii [***] Certain information in this document has been omitted and filed separately with the Securities and Exchange Commission. Confidential treatment has been requested with respect to the omitted portions. LICENSE AGREEMENT
